 


110 HR 624 IH: Free Trade With Cuba Act
U.S. House of Representatives
2007-01-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 624 
IN THE HOUSE OF REPRESENTATIVES 
 
January 22, 2007 
Mr. Rangel (for himself and Ms. Lee) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committees on Ways and Means, Energy and Commerce, Judiciary, Financial Services, Oversight and Government Reform, and Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To lift the trade embargo on Cuba, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Free Trade With Cuba Act. 
2.FindingsThe Congress finds that— 
(1)with the end of the Cold War and the collapse of the Soviet Union, Cuba is no longer a threat to the United States or the Western Hemisphere; 
(2)the continuation of the embargo on trade between the United States and Cuba that was declared in February of 1962 is counterproductive, adding to the hardships of the Cuban people while making the United States the scapegoat for the failures of the communist system; 
(3)in the countries of the former Soviet Union and the former Eastern bloc, China, and Vietnam, the United States is using economic, cultural, academic, and scientific engagement to support its policy of promoting democratic and human rights reforms; and 
(4)the United States can best support democratic change in Cuba by promoting trade and commerce, travel, communications, and cultural, academic, and scientific exchanges. 
3.Removal of provisions restricting trade and other relations with Cuba 
(a)Authority for Embargo and Sugar QuotaSection 620(a) of the Foreign Assistance Act of 1961 (22 U.S.C. 2370(a)) is repealed. 
(b)Trading With the Enemy ActThe authorities conferred upon the President by section 5(b) of the Trading With the Enemy Act, which were being exercised with respect to Cuba on July 1, 1977, as a result of a national emergency declared by the President before that date, and are being exercised on the day before the effective date of this Act, may not be exercised on or after such effective date with respect to Cuba. Any regulations in effect on the day before such effective date pursuant to the exercise of such authorities shall cease to be effective on such date. 
(c)Exercise of Authorities Under Other Provisions of Law 
(1)Removal of prohibitionsAny prohibition on exports to Cuba that is in effect on the day before the effective date of this Act under the Export Administration Act of 1979 (as continued in effect under the International Emergency Economic Powers Act) shall cease to be effective on such effective date. 
(2)Authority for new restrictionsThe President may, on and after the effective date of this Act— 
(A)impose export controls with respect to Cuba under section 5, 6(j), 6(l), or 6(m) of the Export Administration Act of 1979 (as continued in effect under the International Emergency Economic Powers Act), and 
(B)exercise the authorities the President has under the International Emergency Economic Powers Act with respect to Cuba pursuant to a declaration of national emergency required by that Act that is made on account of an unusual and extraordinary threat, that did not exist before the enactment of this Act, to the national security, foreign policy, or economy of the United States. 
(d)Cuban Democracy ActThe Cuban Democracy Act of 1992 (22 U.S.C. 6001 and following) is repealed. 
(e)Repeal of Cuban Liberty and Democratic Solidarity (LIBERTAD) Act of 1996 
(1)RepealThe Cuban Liberty and Democratic Solidarity (LIBERTAD) Act of 1996 is repealed. 
(2)Conforming amendments
(A)Section 498A of the Foreign Assistance Act of 1961 (22 U.S.C. 2295a) is amended— 
(i)in subsection (a)(11) by striking and intelligence facilities, including the military and intelligence facilities at Lourdes and Cienfuegos, and inserting facilities,; 
(ii)in subsection (b)— 
(I)in paragraph (4), by adding and after the semicolon; 
(II)by striking paragraph (5); and 
(III)by redesignating paragraph (6) as paragraph (5); and 
(iii)by striking subsection (d). 
(B)Section 498B(k) of the Foreign Assistance Act of 1961 (22 U.S.C. 2295b(k)) is amended by striking paragraphs (3) and (4). 
(C)Section 1611 of title 28, United States Code, is amended by striking subsection (c). 
(D)Sections 514 and 515 of the International Claims Settlement Act of 1949 (22 U.S.C. 1643l and 1643m) are repealed. 
(f)Trade Sanctions Reform and Export Enhancement Act of 2000The Trade Sanctions Reform and Export Enhancement Act of 2000 (22 U.S.C. 7201 et seq.) is amended— 
(1)in section 906(a)(1) (22 U.S.C. 7205(a)(1))— 
(A)by striking Cuba,; and 
(B)by inserting (other than Cuba) after to the government of a country; 
(2)in section 908 (22 U.S.C. 7207)— 
(A)by striking subsection (b); 
(B)in subsection (a)— 
(i)by striking Prohibition and all that follows through (1) In general.— and inserting In General.—; 
(ii)by striking for exports to Cuba or; 
(iii)by striking paragraph (2); and 
(iv)by redesignating paragraph (3) as subsection (b) (and conforming the margin accordingly); and 
(C)in subsection (b) (as redesignated), by striking paragraph (1) and inserting subsection (a); 
(3)by striking section 909 (22 U.S.C. 7208); 
(4)by striking section 910 (22 U.S.C. 2209); and 
(5)by redesignating section 911 as section 909. 
(g)Repeal of Prohibition on Transactions or Payments With Respect to Certain United States Intellectual PropertySection 211 of the Department of Commerce and Related Agencies Appropriations Act, 1999 (as contained in section 101(b) of division A of Public Law 105–277; 112 Stat. 2681–88) is repealed. 
(h)Termination of Denial of Foreign Tax Credit With Respect to CubaSubparagraph (A) of section 901(j)(2) of the Internal Revenue Code of 1986 (relating to denial of foreign tax credit, etc., with respect to certain foreign countries) is amended by adding at the end the following new flush sentence: 
 
Notwithstanding the preceding sentence, this subsection shall not apply to Cuba after the date which is 60 days after the date of the enactment of this sentence.. 
(i)Sugar Quota Prohibition Under Food Security Act of 1985Section 902(c) of the Food Security Act of 1985 is repealed. 
4.Telecommunications equipment and facilitiesAny common carrier within the meaning of section 3 of the Communications Act of 1934 (47 U.S.C. 153) is authorized to install, maintain, and repair telecommunications equipment and facilities in Cuba, and otherwise provide telecommunications services between the United States and Cuba. The authority of this section includes the authority to upgrade facilities and equipment. 
5.Travel 
(a)In GeneralTravel to and from Cuba by individuals who are citizens or residents of the United States, and any transactions ordinarily incident to such travel, may not be regulated or prohibited if such travel would be lawful in the United States. 
(b)Transactions Incident to TravelAny transactions ordinarily incident to travel which may not be regulated or prohibited under subsection (a) include, but are not limited to— 
(1)transactions ordinarily incident to travel or maintenance in Cuba; and 
(2)normal banking transactions involving foreign currency drafts, traveler’s checks, or other negotiable instruments incident to such travel. 
6.Direct mail delivery to CubaThe United States Postal Service shall take such actions as are necessary to provide direct mail service to and from Cuba, including, in the absence of common carrier service between the 2 countries, the use of charter providers. 
7.Negotiations with Cuba 
(a)NegotiationsThe President should take all necessary steps to conduct negotiations with the Government of Cuba— 
(1)for the purpose of settling claims of nationals of the United States against the Government of Cuba for the taking of property by such government; and 
(2)for the purpose of securing the protection of internationally recognized human rights. 
(b)DefinitionsAs used in this section, the terms national of the United States and property have the meanings given those terms in section 502 of the International Claims Settlement Act of 1949 (22 U.S.C. 1643a). 
8.Effective dateThis Act and the amendments made by this Act shall take effect 60 days after the date of the enactment of this Act. 
 
